                                                                 Weil, Gotshal & Manges LLP
     Pierce Bainbridge Beck Price & Hecht LLP
                                                                 Edward R. Reines (SBN 135960)
     Brian J. Dunne (SBN 275689)
 2                                                               edward.reines@weil.com
     355 S. Grand Ave., 44th Floor
                                                                 Derek C. Walter (SBN 246322)
     Los Angeles, California 90071
 3                                                               derek.walter@weil.com
     Tel: (213) 262-9333
                                                                 Silicon Valley Office
 4   bdunne@piercebainbridge.com
                                                                 201 Redwood Shores Parkway
     Pierce Bainbridge Beck Price & Hecht LLP                    Redwood Shores, CA 94065
 5
     Theodore J. Folkman (pro hac vice pending)                  Telephone: (650) 802-3000
 6   One Liberty Square
     Boston, MA 02109
 7   (617) 313-7401
     tfolkman@piercebainbridge.coni
 8
     Pierce Bainbridge Beck Price & Hecht LL
 9   Minyao Wang {pro hac vice pending)

10
     277 Park Ave., 45th Floor
     New York, NY 10172
                                                   SEP 06 2019               JSC
     (212) 484-9866                               SUSAN Y. SOONG
11
     mwang@piercebainbridge.com               CLERK U.S. DISTRICT COURT
                                             north district of CALIFORNIA
12
     Attorneys for Applicant ILLUMINA CAMBRIDGE LTD.
13
                                 UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        V/
15

16   In re APPLICATION OF ILLUMWA'                                          ai5MISC
     CAMBRIDGE LTD. for issuance of
17   subpoenas under 28 U.S.C. § 1782                 MEMORANDUM OF LAW IN SUPPORT
                                                      OF EX PARTE APPLICATION OF
18
                                                      ILLUMINA CAMBRIDGE LTD. FOR
                                                      LEAVE TO SERVE SUBPOENAS
19

20

21

22

23

24

25

26

27

28   Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                 Parte Application to Serve Subpoenas
                                      TABLE OF CONTENTS

     I.      PRELIMINARY STATEMENT                                                      1
 2

     TT.     TECHNOLOGY BACKGROUND                                                      3
 3

     [11.    ILLUMrNA CAMBRIDGE'S PATENTS                                               5
 4

              A.   The'578 Patent                                                       5
 5

              B.   The '289 Patent and the '4580 Patent                                 6
 6

              C.   The'412 Patent                                                       6
 7

     IV.     THE FOREIGN ACTIONS                                                        6
 8

              A.   The Infringement                                                     6
 9

              B.   The German Action                                                    7
10

              C.   The Swiss Action                                                     8
11

              D.   The Turkish Action                                                   9
12

              E.   The Danish Action                                                   10
13

              F.   The Discovery Sought for the Foreign Actions                        10
14

     V.      ARGUMENT                                                                  13
15

1r            A.   iLLUMiNA Cambridge Satisfies the Statutory Requirements Under
                   § 1782                                                              13
17
                   1.    Complete Genomics, BGI Americas and MGI Americas Are
                         Found In This District                                        13

 Q                 2.    The Discovery SoughtIs For Use In A Proceeding In A Foreign
                         Tribunal                                                      13
20
                   3.    Illumina Cambridge Is An "Interested Person."                 14
21
              B.   The Discretionary Factors Favor The Application                     14
22
                   1.    Neither Complete Genomics, BGI Americas Nor MGI Americas Is
23
                         A Participant In The Foreign Actions                          14

24                       The Foreign Courts Here Are Receptive To U.S. Judicial
                         Assistance                                                    16
25
                   3.    There Is No Circumvention Of Foreign Discovery Procedure      19
26
                   4.    The Requests Are Not Unduly Burdensome                        20
27
     VI.    CONCLUSION                                                                 23
28

          Illumiua Cambridge Ltd.'s Memorandum of Law In Support of Ex
                      Parte Application to Serve Subpoenas
                                        TABLE OF AUTHORITIES


 2
                                                                                            Page(s)

 3     Cases

 4     In re Accent Delight Int 7 Ltd.,
           2018 WL 2849724 (S.D.N.Y. June 1                Appealfiled (Ho. 18-1755, 2d
           Cir. June 13,2018)                                                                    19

       AIS GmbH Aachen Innovative Sols. v. Thoratec LLC,
          762 F. App'x447 (9th Cir. 2019)                                                        14

  g    Application ofGianoli Aldunate,
          3F.3d54 (2d Cir. 1993)                                                                 19
 9
       Jn re Ex Parte Application ofJommi,
10        2013 WL 6058201 (N.D. Cal. Nov. 15,2013)                                        14, 16, 19

       In re Application ofJSC Raiffeinsenbank,
           2016 WL 6474224 (N.D. Cal. Nov. 2, 2016)                                          16, 19
12

j^     In re Ex ParteApplication ofOntario Principals' Council,
          2013 WL 6073517 (N.D. Cal. Nov. 8, 2013)                                               13
14
       In re Ex Parte Application ofQualcomm Inc.,
15         162 F. Supp. 3d 1029 (N.D. Cal. 2016)                                                 13

16     Euromepa S.A. v. R. Esmerian, Inc.,
          51 F.3d 1095 (2d Cir. 1995)                                                            16

. j.   Heraeus Kulzer, GmbH v. Biomet, Inc.,
          633 F.3d 591 (7tli Cir. 2011)                                                          19
19
       In re Application Pursuant to 28 U.S. C. § 1782 by Nikon Corp. v.
20        GlobalFoundries U.S., Inc.,
          2017 WL 4647753 (N.D. Cal. Oct. 16, 2017)                                          15, 19
21
       In re Int 7 Judicial Assistancefrom the Fourth Civil Courtfor Intellectual and
           Industrial Property Rights In Istanbul,
23        2015 U.S.Dist. LEXIS 81550 (N.D. Cal. June 22, 2015)                            14, 17, 19
24     Intel Corp. v. AdvancedMicro Devices, Inc.,
          542 U.S. 241 (2004)                                                               .passim
25
       In re IPCom GmbH & Co. KG,
26        2014 WL 12772090 (N.D. Cal. Apr. 10,2014)                                          15, 19

       IPCom GmbHV. Apple, Inc.,
          61 F. Supp. 3d 919 (N.D. Cal. 2014)                                                    14
28
                                                      ii

        Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                          Parte Application to Serve Subpoenas
 .   In re NanoPyxis Co., Ltd.,
         2018 WL 1156838 (N.D. Cal. Mar. 5, 2018)                                          20
 2
     In re Qualcomm Inc.,
 3      2018 WL 3845882 (N.D. Cal. Aug. 13,2018)                                    14, 15, 16

 4   In re Requestfor International Judicial Assistancefrom the District Court of
        Kolding, Denmark,
 ^      2015 WL 13827074 (W.D.N.C. May 4,2015)                                         14, 17
 ^   In re Super Vitaminas, S. A.,
 7      2017 WL 5571037 (N.D. Cal. Nov. 20, 2017)                                          13

 g   Statutes

 9   28 U.S.C. § 1782                                                                 .passim

10   Federal Rules

     Fed. R. Civ. P. 26                                                                    20

12
     Fed. R. Civ. P. 30(b)(6)                                                              20
13
     Fed. R.Civ. P. 45                                                                     20
14
     Other Authorities
15
     Burgerliches Gesetzbuch §§ 809-810                                                    17
16
     GVG Const. L. §169                                                                    21
17
     PatG§ 140                                                                             17
18
     Swiss C.C.P. § 156                                                                    21
19

     Swiss C.C.P. §53                                                                      21
20

21   ZPOC.C.P. §142                                                                    17,21

22   ZPO C.C.P. § 299                                                                      21

23

24

25

26

27

28
                                                   ni


      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   I.        PRELIMINARY STATEMENT

 2        This is an ex parte application (the "Application") under 28 U.S.C. § 1782 for leave to
 3   serve subpoenas on Complete Genomics, Inc., ("Complete Genomics"), BGI Americas Corp.
 4   ("BGI Americas") and MGI Americas, Inc. ("MGI Americas" and together with Complete
 5   Genomics and BGI Americas, "Respondents"). The applicant is Illumina Cambridge Ltd.
 6   ("Illumina Cambridge"), a United Kingdom subsidiary of Illumina Inc. ("Illumina"), which is a
 7   California based, NASDAQ listed company that was founded inApril 1998. Illumina isa leading
 8   developer, manufacturer, and marketer of DNA sequencing devices and widely aclcnowledged to
 9   have revolutionized DNA sequencing with the launch in 2014 of sequencing technology thathas
10   enabled sequencing of the human genome for under $1,000. This was a landmark achievement
11   for the fields of scientific research and medicine. Illumina's proprietary DNA sequencing
12   technology involves the use of modified nucleotides with an azidomethyl blocking group and a
13   detection buffer containing ascorbic acid. Both of these aspects are the subject of the following
14   patents that are owned by Illumina Cambridge:
15        i.      European PatentNo. EP 1 530 578 Bl, (the "'578 Patent"), Danish Patent DK/EP
'6                3 002 289 T3, which is the Danish designation of a divisional of the '578 Patent,
17                (the "'289 Patent"), and Turkish Patent Number TR 2018 04580 (the "'4580
'8                Patent"), which is the Turkish validation of the '289 Patent, all of which are entitled
'9                "Modified nucleotides for polynucleotide sequencing." These patents cover
20                modified nucleotides with an azidomethyl blocking group, which are used in a
21                method of DNA sequencing known as "sequencing-by-synthesis" or "SBS."
22        ii.     European Patent No. EP 1 828 412 B2 (the "'412 Patent"), which is entitled
23                "Improved method of nucleotide detection." This patent covers the use of a
24                detection buffer containing ascorbic acid that may be used in SBS.
25

26

27
                                                      I
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1        lllumina Cambridge has brought a number of actions outside the United States that are
 2   relevant to this Application.' In those actions, lllumina Cambridge asserts thatcompanies of the
 3   BGI Group ("BGI"), a Chinese conglomerate headquartered in Shenzhen, the People's Republic
 4   of China, infringe lllumina Cambridge's patent rights. lllumina Cambridge engaged an
 5   independent laboratory to conduct testing demonstrating that modified nucleotides with an
 6   azidomethyl blocking group and a detection buffer that contains ascorbic acid are used in DNA
 7   sequencing devices of BGI.
 8        By way of this Application, lllumina Cambridge now seeks leave to serve subpoenas on
 9   the Respondents to obtain documents and testimony for use in the following foreign patent
10   infringement actions;
1'       I. An action asserting infringement of the '578 Patent in the Dusseldorf (Germany)
12   Regional Court (the "German Action") against Latvia MGI Tech SIA ("Latvia MGI");
13      2. An action asserting infringement of the '578 Patent and the '412 Patent in the Federal
14   Patent Court in Switzerland (the "SwissAction") against Latvia MGI;
15      3. An action asserting infringement of the '4580 Patent in the Istanbul Civil Court for
16   Intellectual andIndustrial Rights (the "Turkish Action") against Genoks Teknoloji Saglik Bili§im
17   Turizm Hiz. Endustriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. §ti.
18   ("Genoks"); and
19      4. An action asserting infringement of the '289 Patent in the Maritime and Commercial
20   Court of Denmark (the "Danish Action" and together with the "German Action," the "Swiss
21   Action," and the "Turkish Action," the "Foreign Actions") against BGI Europe A/S ("BGI
22   Europe"),
23      Latvia MGI, the defendant in the German and Swiss Actions, is a subsidiary of MGI Tech
24   Co, Ltd. ("MGI Tech"), which is in turn another Chinese-based company and a subsidiary of
25   ;
     ^In addition, on June 27, 2019, lllumina Cambridge and lllumina filed suit in this Court
26   against Complete Genomics, BGI Americas, MGI Americas and other affiliated entities for
     infringement of United States patents related to patented DNA sequencing technology. The
27   case, numbered l9-cv-03770, is assigned to Judge William H. Orrick.
                                                    2
28
      lllumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   BGI. Genoks, the defendant in the Turkish Action, is a distributor for BGI in Turkey. BGI
 2   Europe, which is located in Copenhagen, Denmark, and is the defendant in the Danish Action,
 3   serves as BGI's European headquarters. BGI Europe provides laboratory services in the area of
 4   DNA sequencing primarily under the BGI brand. BGI also manufactures its own DNA
 5   sequencing devices through MGI Tech. BGI's DNA sequencing devices on which its SBS
 6   method is performed include, inler alia, the BGISEQ-500 and the MGISEQ-2000 (the
 7   "BGI/MGI Sequencing Devices"). BGI also supplies sequencing reagent kits that contain the
 8   reagents needed for performing SBS on the BGI/MGI Sequencing Devices ("Sequencing
 9   Reagent Kits"). As explained further below, the Sequencing Reagent Kits (also referred to as
10   "Sequencing Sets") include the above-mentioned modified nucleotides with an azidomethyl
11   blocking group and a detection buffer containing ascorbic acid.
12         Each of the three Respondents has evidence that is highly relevant to the Foreign Actions.
13   All Respondents are found in this District. All of the factors that informa court's discretion under
14   § XISl, see Intel Corp. V. Advanced Micro Devices, Jnc., 542\J.S.24\ (2004), favor approval of
15   this Application. ThisApplication is supported by the Declaration of Minyao Wang (the "Wang
16   Decl."), the Declaration of Max Van Rospatt, counsel to Illumina Cambridge in the German
17   Action (the "Van Rospatt Decl."), the Declaration of Anders Valentin, counsel to Illumina
18   Cambridge in the Danish Action (the "Valentin Decl."), the Declaration of Andri Hess, counsel
19   to Illumina Cambridge in the Swiss Action (the "Hess Decl.") and the Declaration of Ozge
20   Atilgan Karakulak, counsel to Illumina Cambridge in the Turkish Action (the "Karakulak
21   Decl.").
22   II.      TECHNOLOGY BACKGROUND

23          Illumina is the world's leading manufacturer of instruments andchemical reagents for DNA
24   sequencing. Illumina's proprietary technology is basedon an approach referred to in the field as
25   "sequencing-by-synthesis," or "SBS" for short.
26

27
                                                      3
2g                                                                                               -
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                          Parte Application to Serve Subpoenas
            As is well-known, DNA exists as two mate strands that are paired up to form a double-

     helix. In sequencing-by-synthesis, one sequences a DNA molecule by building a single-strand

     of DNA that pairs up with its mate strand in a step-by-step process. Because the individual

     building blocks of DNA {i.e., nucleotides) pair up with their mate only in specific ways (i.e.,

     adenine only pairs with thymine and guanine only pairs with cytosine), one can sequence the

     DNA by keeping track of the individual DNA components that are added as the complementary

     strand of DNA is built. A single step in the process is summarized in the figure below:



 9

10

11

12

13

14

15

16     NuetMtide ad^iition                         imaging                                0«sveg«
       r)uoropl«>re-lflb«lied. lerminaUy blocked   Siidet are imdged with either two or   Fluorophoresare<l«aved and washed
       nucleotides hybiidize to complementaiy      four laser channt^i. Each clust^       from Rowcells and the )'-OH group
            Each cluster on a ^ide can             siniti a coloiH corresponding to the   isregenerated. Anewcycle b^ms
17     incoiporat« a different Imm.                base incorporated during this cycle.   with lh« addition of new nucleotides.



18
                                                           Figure 1
19
     To sequence DNA, one repeats the process above over and over.
20
            Illumina has pioneered countless innovations that enhance the accuracy and efficiency of
21
     the SBS process, including innovations related to instrumentation, software, and chemistry. The
22
     patented technology here pertains to two chemistry-related innovations.
23
            First, Illumina has pioneered modified DNA nucieotides that include a particular chemical
24
     group known as an azidomethyl, as shown below:
25

26

27

28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
                                                                 Cleavable linker containing an azido moiety
                                                                            0

         a
                                                                                      H muor)
                             HK                                                          0




               ©3©k0*^        .0



                                       3'-azidomethyl blocking group



                                                   Figure 2
 9
     The azidomethy] chemical group in Illumina's technology allows the sequencing process to be
10
     carried out under mild chemical conditions that do not cause damage to the structure of the DNA.
11
     As such, Illumina's approach allows one to build DNA strands with unparalleled chemical
12
     efficiency, enabling Illumina to read the sequence of longer stretches of DNA across millions of
13
     molecules simultaneously.
14
             Second, Illumina has developed novel chemistry that prevents damage to DNA during the
15
     process of visualizing DNA during the sequencing process. Indeed, during the visualization
16
     process in SBS, DNA can experience prolonged exposure to intense illumination. Illumina's
17
     patented SBS approach encompasses the use of antioxidants—in particular ascorbic acid—to
18
     reduce the loss of signal that can occur over successive rounds of nucleotide detection during
19
     SBS. This permits more cycles of sequencing to be achieved and hence increases the length of
20
     the DNA sequence information even further.
21
     III.     ILLUMINA CAMBRIDGE'S PATENTS
22
              A.      THE '578 PATENT
23
             The '578 Patent is asserted to be infringed in the German Action and the Swiss Action.
24
     Claim 1 of the '578 Patent claims:
25
             A modified nucleotide molecule comprising a purine or pyrimidine base and a ribose or
26           deoxyribose sugar moiety having a removable 3'-OH blocking group covalently attached
             thereto, such that the 3' carbon atom has attached a group of the structure -O-Z wherein Z
27           is any of-C(R')2-N(R")2'C(R')2-N(H)R', and -C(R')2-N3,wherein each R" is or is part
                                                       5
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
           of a removable protecting group; each R' is independently a hydrogen atom, an alkyl,
 '         substituted alkyl, arylalkyl, alkenyl, alkynyl, aryl, heteroaryl, heterocyclic, acyl, cyano,
           alkoxy, aryloxy, heteroaryloxy or amido group, or a detectable label attached through a
           linking group; or (R')2 represents an alkylidene group of formula =C(R'")2 wherein each
           R'" may be the same or different and is selected from the group comprising hydrogen and
 ^         halogen atoms and alkyl groups; and wherein said molecule may be reacted to yield an
           intermediate in which each R" is exchanged for H, which intermediate dissociates under
           aqueous conditions to afford a molecule with a free 3'OH.

           Claim 4 of the '578 Patent claims "[a] molecule according to any one of claims 1 to 3

     wherein Z is an azidomethyl group." In particular, the '578 Patent therefore relates to modified

     nucleotides that comprise a removable 3' azidomethyl blocking group.
 8

 ^             B.   THE '289 PATENTAND THE '4580 PATENT
10         The '289 Patent is asserted to be infringed in the Danish Action and the '4580 Patent is

11   asserted to be infringed in the Turkish Action. Claim I of the '289 Patent and claim 1 of the

     '4580 Patent claim:


           A modified nucleotide triphosphate molecule comprising a purine or pyrimidine base and
           a deoxyribose sugar moiety having a 3'-azidomethyl group.
           The '289 Patent and the '4580 Patent are therefore directed specifically to modified
15
     nucleotide triphosphate molecules comprising a 3'-azidomethyl blocking group.
16
               C.   THE'412 PATENT
17
           The '412 Patent is asserted to be infringed in the Swiss Action. Claim I of the '412 Patent
18
     claims:
19
           A method of sequencing at least two nucleotides of a template nucleic acid comprising
20         repeating the steps of:
           (a) incorporating one or more fiuorescently labelled nucleotides into a strand of nucleic
21         acid complementary to said template nucleic acid; and
           (b) determining the identity of one or more of the incorporated nucleotide(s), wherein the
22         steps of determining the identity of the incorporated nucleotide(s) is carried out in a buffer
           which comprises ascorbic acid, or a salt thereof.
23

24   IV.       THE FOREIGN ACTIONS

25             A.   THE INFRINGEMENT

26         Illumina Cambridge engaged Eurofins EAG Materials Sciences ("Eurofins"), an

27   independent laboratory, to perform testing on reagents from a "BGISEQ-500RS High-
                                                      6
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   throughput Sequencing Set" (the "BGI Kit"). This testing confirmed that the BGI Kit contains
 2   (i) labelled nucleotides that have an azido group; (ii) unlabeled nucleotides that have the same
 3   structural composition as 3'-azidomethyl-dNTPs; and (iii) a solution containing ascorbic acid.
 4   (Eurofins Report). The testing performed by Eurofins on the BGI Kit has been considered by Dr.
 5   Floyd Romesberg, an expert in nucleotide chemistry and by Professor Rana Sanyal, an expert in
 6   synthetic organic chemistry. Dr. Romesberg and Professor Sanyal concluded that the Eurofins
 7   testing supports the allegations of infringement made by lllumina Cambridge (Romesberg
 8   Declaration and Sanyal Declaration). The relevant Eurofins reports and expert declarations are
 9   appended to the complaints in the Danish, Turkish and Swiss Actions, which are attached as
10   Exhibit A to each of the respective declarations of lllumina Cambridge's foreign counsel.^
            B.      THE GERMANACTION

'2        lllumina Cambridge commenced the German Action on or about March 29, 2019. The
13   proceedings arestill at a very early stage. TheGerman Action wasserved on Latvia MGI onJune
14   25,2019andLatvia MGI's German legal counsel indicated onJuly 15,2019thatit would defend
15   itself against the complaint. The German court has directed that Latvia MGI respond to the
16   complaint in writing on or before September 25, 2019. lllumina Cambridge will have
17   approximately 3 months tofilea rebuttal andLatvia MGI will then have approximately 3 months
18   to file a sur-reply. The German court has not set a hearing date, but it is anticipated that oral
19   argument in the German Action will take place in the second halfof 2020. (Van Rospatt Decl.
20   6,7,11).
21        lllumina Cambridge has asserted in the German Action that LatviaMGI infringes the '578
22   Patent in several ways: it sells modified nucleotide molecules in Germany that infringe at least
23

24   " Different expert declarations and different versions of the Eurofins Report were filed in the
     Danish, Swiss and Turkish Actions, but what we have said about the expert declarations and
25   Eurofins Reports are true for all versions filed in the Foreign Actions. To avoid the need to
     make a voluminous filing, we have included only the relevant attachments to the complaints in
26   those Foreign Actions. The entire sets of exhibits to the complaints filed in the Foreign Actions
     are available upon request.
27
                                                     7
28
      lllumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 ^   Claim 1; it sells kits in Germany that infringe at least Claim 25^; it offers equipment for sale in
 2   Germany that issuitable for performing, and intended to perform, the methods of at least Claims
 3   12and l?." (W. 18).
 4         Latvia MGI has sold or offered for sale BGI/MGI Sequencing Devices in Germany. For
 5   example, as set forth on page 30 of the German complaint, Latvia MGI delivered an MGISEQ-
 6   2000 sequencer to the University Hospital of Tubingen and a BGISEQ-500 sequencer to the
 7   University of Saarland. In response to a tender issued by the German Research Foundation,
 8   Latvia MGI has also offered to equip several sequencing centres with MGISEQ-2000
 9   sequencers. The German complaint also explains that Latvia MGI distributes Sequencing
10   Reagent Kits in Germany, suchas the "MGISEQ-2000RS High-throughput Sequencing Set" and
11   the"BGISEQ-500RS High-throughput Sequencing Set"
12           C.     THE SWISS ACTION

13         Illumina Cambridge commenced the Swiss Action on or about June 28, 2019. The
14   proceedings are still at a very early stage. (Hess Decl.    7-8). Latvia MGI has six weeks after
15   completion of service of process to submit an initial response. {Id. 111). In the Swiss Action,
16   Illumina Cambridge has asserted that Latvia MGI infringes the '578 Patent and the '412 Patent
17   by selling products that contain infringing features. Latvia MGI has sold BGI/MGI Sequencing
18   Devices and corresponding Sequencing Reagent Kits in Switzerland. {Id. 115, 9). In particular,
19   ;
      Claim 25 is directed to "a plurality of different nucleotides . .. wherein said plurality of
20   different nucleotides are either as defined in any one of claims 6 to 10; and packaging materials
     therefor."
21   ^Claim 12 is directed to a"method ofcontrolling the incorporation ofa nucleotide as defined
     in any one of claims 6 to 10 and complementary to a second nucleotide in a target single-
22   stranded polynucleotide in a synthesis orsequencing reaction, comprising (i) incorporating into
     the growing complementary polynucleotide said nucleotide, and (ii) the incorporation of said
23   nucleotide preventing or blocking introduction of subsequent nucleoside or nucleotide
     molecules into said growing complementary polynucleotide."
24
     Claim 17 is directed to a "method for determining the sequence of a target single-stranded
25   polynucleotide, comprising monitoring the sequential incorporation of complementary
     nucleotides, wherein at least one incorporation is of a nucleotide as defined in any one of
26   claims 6 to 10 and wherein the identity of the nucleotide incorporated is determined by
     detecting the label linked to the base, and the blocking group and said label are removed prior
27   to introduction of the next complementary nucleotide."
                                                     8
28
         Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                     Parte Application to Serve Subpoenas
 1   at least one MGISEQ-2000 sequencer has been supplied to the Health 2030 Genome Centerat
 2   Campus Biotech in Geneva (Declaration of Jennifer Mummery, attached to Swiss complaint).
 3        Specifically, Illumina Cambridge asserts that the activities undertaken by Latvia MGI in
4    Switzerland infringe independent claims 1, 12, 17, 25, and dependent claims 4, 6, 7, 9 of the
5    '578 Patentand independent claims 1and 15 and dependent claims 2,3,4,8,9 of the'412 Patent.
 6   {Id. ^^5, 9). The allegations of infringement are substantiated by the independent testing
 7   performed by Eurofms on the BGI Kit. (Euroflns Report and Romesberg Declaration).
 8          D.       THE TURKISHACTION

 9        Illumina Cambridge commenced the Turkish Action in June2019. The proceedings arestill
10   at a very early stage. Genoks is expected to submit its written arguments in response to Illumina
11   Cambridge's infringement claim by September 9, 2019. The preliminary hearing in the Turkish
12   Action is likely to take place in November 2019 and the final hearing, at which the court will
13   render its decision, is likely to take place at the end of 2020 or beginning of 2021. (Karakulak
14   Decl.1f1I9, 10, 13, 14).

15         Illumina Cambridge has asserted in the Turkish Action that Genoks infringes independent
16   claims I, 6, 9 and 10 of the '4580 Patent^ by importing BGISEQ-500 and MGISEQ-2000
17   sequencers and related Sequencing Reagent Kits from BGI in China, using them in its genetic
18   testing center, and offering them for sale to hospitals and research institutes across Turkey, {Id.
19
     ^Claim I is directed to "a modified nucleotide triphosphate molecule comprising a purine or
20   pyrimidine base and a deoxyribose sugar moiety having a 3'-azidomethyl group."
21   Claim 6 is directed to "a kit comprising four modified nucleotide triphosphate molecules, each
     comprising a purine or pyrimidine base and a deoxyribose sugar moiety having a 3'-
22   azidomethyl group where each nucleotide has a base that is linked to a detectable label via a
     cleavable linker and where the detectable label linked to each nucleotide can be distinguished
23   upon detection from the delectable label used for the other three nucleotides."
     Claim 9 is directed to "a polynucleotide molecule having a 3'-azidomethyl group."
24
     Claim 10 is directed to "a method for determining the sequence of a target single-stranded
25   polynucleotide, comprising monitoring the sequential incorporation of complementary
     nucleotides, wherein at least one incorporation is of a nucleotide comprising a purine or
26   pyrimidine base and a deoxyribose sugar moiety having a 3'-azidomethyl group where the
     nucleotide has a base that is linked to a detectable label via a cleavable linker."
27
                                                      9
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 J   H11 )• The allegations of infringement are substantiated by the independent testing performed by
 2   Eurofins on the BGI Kit(Eurofms Report and Sanyal and Romesberg Declarations).
 3           E.      THE DANISHACTION

 4         Illumina and Illumina Cambridge commenced the Danish Action on or about June 28,
 5   2019. The proceedings are still at a very early stage. BGI Europe's initial response to the
 6   infringement claim was filed on August 23, 2019 and Illumina Cambridge has until September
 7   23,2019 to file a rebuttal.^ The trial of the Danish Action has not yetbeen scheduled, but is likely
 8   to take place in late 2020. (Valentin Decl. ^^[8, 9, 12, 13).
 9         Illumina Cambridge has asserted, in the Danish Action, that BGI Europe infringes the '289
10   Patent by using certain Sequencing Reagent Kits. {Id. ^ 10). The allegations of infringement are
11   substantiated by the independent testing performed by Eurofins on the BGI Kit. (Eurofins Report
12   and Romesberg Declaration).
13           F.      THE DISCOVERYSOUGHT FOR THE FOREIGNACTIONS

'4        The German, Danish, Swiss and Turkish systems of litigation differ from that ofthe United
15   States in a way that is relevant to the disposition of this Application. Litigants in those systems
16   have no right topretrial discovery remotely comparable tothe pre-trial civil discovery available
17   in the United States. Those foreign pretrial procedures are discussed in greater detail below. (Van
18   Rospatt Decl. ^13; Valentin Decl. Tfl5; Hess Decl. T[I5; Karakulak Decl. ^[16).
           With this application, Illumina Cambridge seeks leave to serve (i) document subpoenas on
20   Complete Genomics, BGI Americas and MGI Americas, and (ii) a corporate deposition subpoena
21   on Complete Genomics.
22        Complete Genomics isvery likely to have information in its possession, custody, orcontrol
23   that will show that the modified nucleotides that form part of the Sequencing Reagent Kits and
24   are used for performing DNA sequencing on the BGI/MGI Sequencing Devices infringe at least
25   ;        :
     ^ The Danish Action also includesclaims of trademark infringement. Illumina is a party to the
26   Danish Action only because it owns trademarks that it alleges BGI Europe infringed. Illumina
     does not own the relevant patent. Becausethe discovery sought pursuantto this Application
27   relates only to the patent issues, Illumina is not an applicant here.
                                                       10
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                         Parte Application to Serve Subpoenas
 1   Claims I and 4 of the '578 Patent, at least Claim I of the '4580 Patent and at least Claim 1 of
 2   the '289 Patent. Complete Genomics is also very likely to have information in its possession,
 3   custody, or control that will show that the method of DNA sequencing performed on the
 4   BGI/MGI Sequencing Devices involves the use of a buffer containing ascorbic acid during
 5   nucleotide detection steps suchthat at least Claim 1 of the '412 Patent is infringed.
 6        Complete Genomics wasacquired in 2013 by BGIand it became in 2018part of MGI Tech,
 7   which is "the instruments manufacturing business of BGI." (Wang Decl. Ex. B). MGI Tech's
 8   website states that it "produces sequencing devices, equipment, consumables and reagents in the
 9   life science research, medicine and healthcare fields." (Wang Decl. Ex. C). BGI has published a
10   "technical note" on the BGISEQ-500 sequencing device, which is described as a "NewDesktop
11   Sequencer with Innovative Technology." (Wang Decl. Ex. D). The "technical note" further states
12   that the "BGISEQ-500 is an innovative high-throughput sequencing solution, developed by
13   BGI's Complete Genomics subsidiary in Silicon Valley." (Id). Andin a brochure relating to MGI
14   Tech's MGISEQ-T7 sequencing device, MGI Tech has stated that it has a location in "San Jose
15   (the USA, Americas)" in order "to ensure sufficient supply of maintenance parts for major
16   regions." (Wang Decl. Ex. E). BGI also describes its "San Jose Innovation Center," i.e.,

^7   Complete Genomics, as a location for"sequencing application development," anda location "for
18   developing next-generation sequencers and applications for academic, clinical, and consumer
19   markets." (Wang Decl. Ex. F).
20        The Complete Genomics website^ states that "Complete Genomics now serves as a
21   research and development center of excellence. Complete Genomics continues to focus on
22   improving its technology and helping MGI Tech to build next-generation sequencing systems
23   and applications for the research, clinical, and consumer markets" (Wang Decl. Ex. B).
24        BGI Americas (the U.S. affiliate of BGI) and MGI Americas (the U.S. affiliate of MGI
25   Tech) are also highly likely to have relevant evidence. BGI Americas and MGI Americas are
26

27   ^ https://vyww.completegenomics.com/
                                                     11
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   sales and marketing arms of BGT. They share an office with Complete Genomics in San Jose.
 2   The publicly available CVs of certain employees suggest they work for the BGI Group or BGI
 3   Genomics (Wang Decl. Exs. G, H & I). All of this suggests that the entities operate as an
 4   integrated whole.
 5         MGI Americas, with its parent MGI Tech, claim to be the "leading manufacturer and
 6   developer of BGI's proprietary NGS instrumentation." (Wang Decl. Ex. J). NGS stands for "next
 7   generation sequencing." MGI Tech's website states: "Asthe leading manufacturer and developer
 8   of BGI'sproprietary NGS instrumentation, theglobal MGI organization provides comprehensive
 9   products and services for fully-automated, real-time, whole picture and lifelong genetic analysis
10   in life science research." Id. MGI Americas is involved in the research, development and
11   marketing of the infringing products. Id. MGI Americas' field service engineer, Abigail Frank,
12   states that she "services NGS instruments and lab automated workstations at Complete Genomics
13   in San Jose, as well as external customers throughout North and South America." (Wang Decl.
14   Ex. K). MGI Americas also advertises, offers to sell, provides service and support, and
15   disseminates literature on its website on the BGI/MGI Sequencing Devices, the MGISEQ and
16   BGISEQ Sequencing Reagent Kits and the MGISP-960 sample prep system. (Wang Decl. Ex.
'7   L).
           BGI Americas has its "West Coast Innovation Center" in San Jose, California, where it

19   conducts research. (Wang Decl. Ex. M). It recently announced the expansion of that facility.
20   (Wang Decl. Ex. N). BGI Americas is involved in the research and development of BGI'sNGS
21   technologies at its San Jose, California facility.
22         These sources strongly suggest that BGI's sequencing chemistry and sequencing devices
23   were developed and designed by Respondents in this District, and Respondents will therefore
24   have information and documents relevant to development and design activities, including in
25   relation to the modified nucleotides and a detection buffer containing ascorbic acid for
26   performing SBS on BGI/MGI Sequencing Devices.
27
                                                          12
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                         Parte Application to Serve Subpoenas
 1   V.     ARGUMENT
 2          A.       ILLUMINA CAMBRIDGE SATISFIES THE STATUTORYREQUIREMENTS
                     UNDER §1782.
 3
          A party seeking leave to take discovery under 28 U.S.C. § 1782 must make three threshold
4
     showings. First, it must show that the person from whom the discovery is to be taken "resides"
 5
     or is "found" in the judicial district where the application is brought. Second, the discovery must
 6
     be "for use in a proceeding in a foreign or internationai tribunal." Third, the applicant must be
 7
     an "interested person." 28 U.S.C. § 1782(a). This Application easily satisfies all three
 8
     requirements.
 9                   1. Complete Genomics, BGI Americas and MG1 Americas Arc Found In
                        This District.

          Complete Genomics is a Delaware corporation with its headquarters in San Jose,

     California, within this district. (Wang Decl. Ex. O). MGI Americas is also a Delaware

     corporation with its headquarters in San Jose, California, within this District. (Wang Decl. Ex.

     P). BGI Americas is a Delaware corporation which holds itself out as having a research facility

     in San Jose, California, within this District. (Wang Dec!. Ex. Q).

          A business entity is "found" in the judicial district where it is incorporated or

     headquartered. In re Ex Parte Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1036 (N.D.

     Cal. 2016); In re Ex Parte Application of Ontario Principals' Council, 2013 WL 6073517, at *2

     (N.D. Cal. Nov. 8, 2013) (Delaware corporation headquartered in Palo Alto was "found" in the

     Northern District of California). In addition, the test is also satisfied if the target of the 1782

     application has a presence in this District. In re Super Vitaminas, S. A., 2017 WL 5571037, at *2

     (N.D. Cal. Nov. 20, 2017) (having an office in this District suffice). Thus, there is no question

     that all Respondents are "found" in this District.
                     2. The Discovery Sought Is For Use In A Proceeding In A Foreign
                        Tribunal.




                                                     13
28
      lllumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   proceedings in those countries. See, e.g., AIS GmbH Aachen Innovative Sols. v. Thoratec LLC,
 2   762 F. App'x 447, 448 (9th Cir. 2019) (German court in which a patent infringement case was
 3   pending wasa foreign tribunal for purposes of § 1782); IPCom GmbH v. Apple, Inc., 61 F. Supp.
 4   3d 919, 922 (N.D. Cal. 2014) (German patent infringement action qualified); In re Int'lJudicial
 5   Assistance jrom the Fourth Civil Court for Intellectual and Industrial Property Rights In
 6   Istanbul, 2015 U.S. Dist. LEXIS 81550, at *4 (N.D. Cal. June 22, 2015) (Turkish trademark
 7   infringement action qualified); In re Ex Parte Application ofJommi, 2013 WL 6058201, at *3
 8   (N.D. Cal. Nov. 15, 2013) (Swiss court proceeding qualified); In re Request for International
 9   Judicial Assistance from the District Court of Kolding, Denmark^ 2015 WL 13827074, at
10   *1(W.D.N.C. May 4, 2015) (Danish district court proceeding qualified).
11                  3. Illumina Cambridge Is An "Interested Person."

^2        A litigant in a foreign civil litigation is an "interested person" for purposes of § 1782. See
13   Intel, 542 U.S. at 256-57; In re Qualcomm Inc., 2018 WL 3845882, at *2 (N.D. Cal. Aug. 13,
14   2018). Illumina Cambridge is a plaintiff in all the Foreign Actions (Van Rospatt Decl. t113-4;
15   Valentin Decl. TI1I5-6; Hess Decl. 1IK4-5; Karakulak Decl. 11^6-7). It is therefore an "interested
j^   person" for purposes of the statute.
            B.      THE DISCRETIONARY FACTORS FAVOR THE APPLICATION,
17
          This Court should consider four factors in determining whether to grant an application
18
     under § 1782: (1) whether the person from whom discovery is sought is a participant in the
19
     foreign proceeding; (2) the nature and character or the foreign tribunal and the receptivity of the
20
     foreign tribunal to U.S. judicial assistance; (3) whether the request conceals an attempt to
21
     circumvent foreign proof-gathering restrictions, and (4) whether the request is unduly intrusive
22
     or burdensome. Intel, 542 U.S. at 264-265. All of these factors strongly favor discovery here or
23
     are at least neutral. None of the discretionary factors militates against discovery.
24
                    1. Neither Complete Genomics, BGI Americas Nor MGI Americas Is A
22                      Participant In The Foreign Actions.
          Complete Genomics, BGI Americas and MGI Americas are not parties to any of the
26
     Foreign Actions nor are they expected to participate in them. The fact that Respondents are not
27
                                                      14
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   parties to the foreign proceedings favors approval of theApplication. In reApplication Pursuant
 2   to 28 US.C. § 1782 by Nikon Corp. v. GlobalFoundries U.S., Inc., 2017 WL 4647753, at *4
 3   (N.D. Cal. Oct. 16,2017).
 4        To be sure, it appears that Latvia MGI (defendant in the German and Swiss Actions), BGI
 5   Europe (defendant in the Danish Action) and the three Respondents are ultimately owned by the
 6   same Chinese corporate parent, BGI, and are thus affiliates and that Genoks is a distributor in
 7   Turkey for BGT. Courts sometimes ask whether the target of the discovery application is related
 8   to a party in the underlying foreign proceeding on the assumption that the foreign court could
 9   compel discovery from the subsidiaries and affiliates of a party. But that expectation does not
10   apply to foreign jurisdictions that do not have effective pretrial discovery procedures. In the
11   German, Swiss, Turkish and Danish litigation systems, there is no effective right to pretrial
12   discovery that is even remotely comparable to that in the United States. (Van Rospatt Decl. f 13
13   (for Germany); Hess Decl. ^15 (for Switzerland); Valentin Decl. T|l 5 (for Denmark); Karakulak
14   Decl. 1(16 (for Turkey)). The key test underthis prong is whether the "evidence, available in the
15   United States, may be unobtainable absent" an order by this court under Section 1782. In re
16   Application Pursuant to 28 U.S.C. § 1782 byNikon Corp. v. GlobalFoundries U.S., Inc., 2017
17   WL4647753, at *4 (quoting Intel, 542 U.S. at 264).
18         Here, the requested evidence is not available to lllumina Cambridge without this Court's
19   intervention. This is just a consequence of the unavailability of discovery in the four foreign
20   jurisdictions. The first Intel factor would not weigh against discovery even if the target of the
21   subpoena was itselfa party to a Foreign Action due to the lack of effective foreign discovery
22   procedures. See In re IPCom GmbH& Co. KG, 2014 WL 12772090, at *2 (N.D. Cal. Apr. 10,
23   2014) (factor neutralas a resultof lackof effectivediscoveryprocedure in Germany, even though
24   Apple, thetarget of the subpoena, was a defendant in the German action); In re Qualcomm Inc.,
25   2018 WL 3845882, at *3 (noting that multiple courts have found this to be a neutral factor for
26   German cases in light of German discovery law). Afortiori, the first factor favors discovery or
27
                                                    15
28
      lllumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1    is at most neutral when the target of the subpoena is an affiliate of (orarguably under the control
 2    of) the party to a Foreign Action.
 3                   2. The Foreign Courts Here Are Receptive To U.S. Judicial Assistance.
 4         The second Intel factor weighs in favorof discovery unless the foreign tribunal in question
 5    has expressly made it clear that it would not accept the evidence. See In re Application ofJSC
 g    Raiffeinsenbank, 2016 WL 6474224, at *5 (N.D. Cal. Nov. 2, 2016) ("Absent this type of clear
 j    directive, however, a district court's ruling should be informed by section 1782's overarching
 g    Interest in 'providing equitable and efficacious procedures for the benefit of tribunals and
 9    litigants involved in litigation and international aspects'") (quoting Euromepa S.A. v. R.
10    Esmerian, Inc.. 51 F.3d 1095, 1100 (2d Cir. 1995)).
11         The declarations from foreign counsel submitted with this Application confirm that none
j2    of the four foreign countries in which Illumina Cambridge's patent infringement actions are
      pending has a policy of rejecting or has indicated an intent to reject evidence from the United

14    States obtained undersection 1782.
j5         The Declaration of Max Van Rospatt, a German patent litigator with twenty-four years of
I^    experience, demonstrates that the German court would be receptive to evidence obtained through
I"7   this Application. (Van Rospatt Decl. ^^21 -24). The court inwhich the German Action is pending
Ig    would have to consider any documents obtained in this proceeding in making its decision. (Id.
Ig    ^^21 -23). Atranscript ofdeposition testimony will be admissible in a German court, even though
20    the court retains the discretion to require live in-person testimony bythe deponent. (Id 1|23). Mr.
2\    Van Rospatt's conclusion about the receptivity of German courts to evidence from the United
22    States is consistent with the decisions of many U.S. courts to grant section 1782 applications in
23    aid of German cases. See, e.g., In re Qualcomm Inc., 2018 WL 3845882, at *3-4.
24         According to Andri Hess, a Swiss lawyer with twenty-one years of experience, courts in
25    Switzerland are also receptive to evidence obtained from the United States pursuant to Section
25    1782. (Hess Decl. ^^120-21). In addition, this Court has already observed that the Swiss legal
27    system permits introduction evidence from the United States. Jommi, 2013 WL 6058201, at *4.
                                                      16
28
       Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                   Parte Application to Serve Subpoenas
 J           In Denmark, Anders Valentin, a litigator with 19 years of experience, has confirmed that
 2   the courts in Denmark are receptive to evidence obtained from the United States under section
 3   1782. (Valetin Decl. ^21). And in fact, one U.S. court has granted an application for judicial
 4   assistance for use in Danish courts. See, e.g., In re Requestfor Int 7Jud. Assistancefrom the Dist.
 5   Ct. ofKolding, supra.
 6           Finally, Ozge Atilgan Karakulak, a Turkish lawyer with 15 years of experience, has opined
 7   that a Turkish court would be receptive to evidence obtained through this Application.
 8   (Karakulak Decl. ^25). Ms. Karakulak's professional opinion is consistent with thisCourt's view
 9   on a Turkish court's receptivity to evidence obtained under section 1782 in an intellectual
10   property case.See In re Int 7Jud. Assistancefrom the Fourth Civil Ct. for Intell. & Indus. Prop.
11   Rights in Istanbul, 2015 U.S. Dist LEXIS 81550, at *4 (James, M.J.)-
12           While discoverability under the foreign law is not a factor in the Intel calculus, see Intel,
13   542 U.S. at 260, it is worth noting that the information sought in this Application would not be
14   as a practical matter discoverable in any of the Foreign Actions. For example, the court in the
15   German Action would have the power to require production of documents not mentioned by the
16   parties in their submissions only if Illumina Cambridge could specify the evidence with
17   particularity. See Zivilprozessordnung [ZPO] [Code of Civil Procedure] § 142(2). (Van Rospatt
18   Decl.      14-15 & 17). In patent cases, German law also gives the patentee a right to inspection
19   of a document if it can provide an exact identification of the document. See Patentgesetz [PatG]
20   [Patent Law] § 140c; Burgerliches Gesetzbuch §§ 809-810. (Van Rospatt Decl. T[16). Illumina
21   Cambridge is highly confident that responsive documents exist, but it has no way to identify
22   them with the particularity that German law would require. (Id. ^17).
23           Likewise, in the Swiss Action, Illumina Cambridge can generally obtain only the evidence
24   that its adversary entered into the proceedings. (Hess Decl. ^^15-16). Moreover, the limited
25   discovery procedure available in Switzerland to compel production of evidence would not help
26   Illumina Cambridge, because it requires the party seeking to compel production to identify with
27
                                                       17
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1   specificity the evidence being sought. As discussed above, Tllumina Cambridge cannot identify
 2   documents with such specificity now. {Id. ^^17-18).
 3         In Denmarlc, discovery is limited to information that (i) is contained in "documents," (ii)
 4   the court deems to beof potential importance to thecaseat hand, (iii) the party seeking discovery
 5   could not (without undue burden) obtain elsewhere, and(iv) is in the possession of the opposing
 6   party or a third party. But a court can deny discovery even if the foregoing requirements are met.
 7   There is also a business exemption under Danish law that a company can invoke to shield
 8   intellectual property information from discovery, which would pose a serious obstacle to
 9   Illumina Cambridge in the Danish Action. (Valentin Decl. ^^16-18).
10         In Turkey, there is no mandatory disclosure obligation in civil litigation. While there is a
11   process to apply for the permission of the Turkish court to request discovery on case-by-case
12   basis, it is not likely to be effective in the Turkish Action for several reasons. First, a Turkish
13   court is likely to deny such a request on the ground that such information could incriminate the
14   party thatpossesses the information or may reveal confidential business data. Second, courts in
15   Turkey typically are not willing to compel disclosure from a private entity. Third, Turkish law
16   requires identification of discovery materials with the kind of specificity that, asdiscussed above,
17   Illumina Cambridge cannot currently provide. (Karakulak Decl. Tf^l7-20).
18         In any event, even if one of the courts in the Foreign Actions ordered Complete Genomics,
19   BGI Americas orMGI Americas to produce documents, it could notenforce itsorder, since those
20   entities areoutside oftheterritorial jurisdiction of such court. (Van Rospatt Decl. T[ 18; Karakulak
21   Decl. TITf 21-22; Hess Decl. T[19; Valentin 1(19). All the courts in the Foreign Actions also lack the
22   authority to require officers or employees of Respondents who reside in the United States to
23   appear before them to provide testimony. (Van Rospatt Decl. ^ 19; Karakulak Decl. ^23; Valentin
24   ^20; Hess Decl. ^19). In sum, it would be impossible for Illumina Cambridge to obtain the
25   important U.S.-based evidence for prosecuting any of the Foreign Actions using the limited
26   domestic discovery procedures available in those countries.
27
                                                       18
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
                    3. There Is No Circumvention Of Foreign Discovery Procedure.
          The third Intel factor weighs in favor of discovery unless the applicant is attempting to
 2
     circumvent the foreign country's proof-gathering restrictions. See Intel, 542 U.S. at 244-45. The
 3
     question under this prong is whether the foreign court would be affronted by the applicant's
4
     resort to U.S. discovery. Application of Gianoli Aldunate, 3 F.3d 54, 61-62 (2d Cir. 1993). The
 5
     fact that more evidence may be obtained via a section 1782 application than via the foreign
 6
     discovery procedures does not amount to circumvention and does not militate against approval
 7
     of the application. In re Application Pursuant to 28 U.S.C. § 1782 by Nikon Corp. v.
 8
     GlobalFoundries U.S., Inc., 2017 WL 4647753, at *4; In re: Application of Joint Stock Co.
 9
     Raiffeinsenbank, 2016 WL 6474224, at *6; see also Heraeus Kulzer, GmbHv. Biomet, Inc., 633
10
     F.3d 591, 597 (7th Cir. 2011) (that an applicant "cannot obtain even remotely comparable
11
     discovery by utilizing German procedures" was not circumvention and was not a basis to deny
12
     an application under section 1782).
13
          An order from this Court authorizing discovery in aid of an action pending there would not
14
     offend any court or violate any court order in Germany, Switzerland, Turkey or Denmark. (Van
15
     Rospatt Decl. 25; Hess Decl. ^[22; Valentin Decl. ^22; Karakulak Decl. 1125). The professional
16
     opinions of counsel in the four foreign countries are consistent with earlier court decisions on
17
     this point; see, e.g., In re IPCom GMBH & Co., 2014 WL 12772090, at *3 (noting there is no
18
     circumvention because "U.S. courts have routinely granted applications under Section 1782 for
19
     discovery of evidence to be used in German proceedings."); Jommi, 2013 WL 6058201, at *4
20
     (no circumvention of Swiss law); In re Accent Delight Int'l Ltd., 2018 WL 2849724, at *4
21
     (S.D.N.Y. June ll,2018),^/7/7efl/^/e£/(No. 18-1755, 2d Cir. June 13,2018) (order under§ 1782
22
     was not a circumvention of Swiss law);In re Int'lJud. Assistancefrom the Fourth Civil Ct.for
23
     Intell. & Indus. Prop. Rights In Istanbul,2015 U.S. Dist. LEXIS 81550, at *4 (no circumvention
24
     of Turkish discovery law).
25

26

27
                                                     19
28
       Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                   Parte Application to Serve Subpoenas
                    4. The Requests Are Not Unduly Burdensome.
 1
          lllumina Cambridge seeks to take a deposition of Complete Genomics under Fed. R. Civ.
2
     P. 30(b)(6). Depositions of corporate officers are standard practice in any U.S. civil litigation and
 3
     are not burdensome. The Rules of Civil Procedure themselves ensure that the length, time and
4
     place of the deposition do not impose an undue burden. See Fed. R. Civ. P. 45(d)(1). The
 5
     document requests on Respondents, and the corresponding deposition topics, are also not unduly
 6
     burdensome. Discovery must be "proportional to the needs of the case, considering the
 7
     importance of the issues at stake in the action, the amount in controversy, the parties' relative
 8
     access to relevant information, the parties' resources, the importance of the discovery in
 9
     resolving the issues, and whether the burden or expense of the proposed discovery outweighs its
10
     likely benefit." Fed. R. Civ. P. 26(b)(1). Here, the relevance of the documents sought is clear and
11
     the discovery aimed at discovering one truth—the truth (lllumina Cambridge asserts and
12
     believes) that a Chinese corporate entity and its affiliates are engaged in a global campaign of
13
     intellectual property theft and that the defendants in the Foreign Actions are unlawfully
14
     exploiting lllumina Cambridge's patented technologies, which are directed to: (i) modified
15
     nucleotides with a 3' azidomethyl blocking group, which are the subject of the accused products,
16
     methods and kits that are the subject of the Foreign Actions; and (ii) use of a detection buffer
17
     containing ascorbic acid which is the subject of the accused methods and kits that are the subject
18
     of the Swiss Action.
19
           To the extent Respondents assert that any of the information lllumina Cambridge seeks is
20
     confidential or proprietary, lllumina Cambridge is prepared to enter into this Court's Model
21
     Protective Order for Litigation Involving Patents, Highly Sensitive Confidential Information,
22
     and/or Trade Secrets, in the form attached to this memorandum as Exhibit A (with suitable
23
     modifications to make it appropriate for use in a § 1782 context), or into another reasonable
24
     protective order.      e.g.. In re NanoPyxis Co., I/i/, 2018 WL 1156838, at *5 (N.D. Cal. Mar.
25
     5, 2018) (entry into a protective order alleviated confidentiality concerns).
26

27
                                                      20
28
      lllumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 1        The laws of Germany, Turkey, Switzerland and Denmark would also provide adequate
2    protection for confidential documents or information submitted to a court located there.
3          Unlike in the United States, court documents in Germany are kept confidential by default.
4    A third partycan, however, seek to inspect a courtfile under ZPO § 299(2). But Latvia MGI, an
5    affiliate of Respondents and a defendant in the German Action, would have the right to objectto
 6   inspection on confidentiality grounds, in which case the German court would allow the
 7   inspection only if the third party has a justified legal interest in inspecting the file. (Van Rospatt
 8   Decl. Tf27). To make that decision, the German court would balance Latvia MGl's interest in
 9   confidentiality against the third party's interest in having access. {Id.). Illumina Cambridge is
10   willing to cooperate with MGI Latvia in objecting to the disclosure of any confidential

11   information pursuantto this Application and offered in the German Action. {Id. Tf28).
12        Oral hearings before the German court will generally be open to the public. See
13   Gerichtsverfassungsgesetz [GVG] [Court Constitutional Law] §169. However, the parties can
14   request exclusion of the public if confidential business information is to be addressed. The
15   German court will have the discretion to decide the request, and Illumina Cambridge is willing

16   to cooperate with MGI Latvia in making such a request. {Id. T129).
17         It is unlikely that the German court's written decision would reference any confidential
18   information, as the court typically refers to the court file rather than reciting factual details.

19   However, the parties can request that the court does not include confidential information in its
20   written decision or that it make only a redacted version of the decision public. {Id. pO). Again,
21   Illumina Cambridge is willing to cooperate with MGI Latvia in making such a request. Thus,
22   any confidentiality concerns do not pose an obstacle to thisApplication. {Id.)
23         The court files ofthe Swiss Federal Patent Courts are not publicly accessible. Under Article

24   53 of the Swiss Code of Civil Procedure, only court personnel and the parties to the litigation
25   haveaccess to court files. Third parties have no rights to inspectcourt files. Indeed,underArticle
26   53(b), even a party's right to inspect court files can be curtailed to protect an overriding public
27
                                                       21
28
       Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                         Parte Application to Serve Subpoenas
 1   or privacy interest. Moreover, Article 156 ofthe Swiss Code of Civil Procedure expressly permits
 2   thecourt to protect the legitimate business interests of the parties, such as business secrets. (Hess
 3   Decl. 1124).
 4         Illumina Cambridge agrees to reasonably cooperate with Latvia MGI in the Swiss Action
 5   in filing objections to the disclosure of any confidential information produced pursuant to the
 6   Application. {Id. f23).
 7         After the verdict, the Swiss court will issue a written opinion that will be served upon the
 8   parties. To the extent that the opinion reveals the confidential information of Respondents,
 9   Illumina Cambridge will likewise cooperate in requesting the Swiss court to redact the
10   appropriate portions of its written opinion. {Jd. ^^25-26).
11         In Turkey, there is a general right of public access to court files and court proceedings.
12   But a Turkish court has the discretion to deviate from this practice, especiallywhen sensitive
13   business information is involved. Illumina Cambridge will provide reasonable cooperation in
14   objecting to the disclosure of any confidential information obtained from this Application and
15   in joining any reasonable request for confidentiality protection in the Turkish Action. To the
16   extentthat any courtdecision in the Turkish Action reveals confidential information obtained
17   from this Application, Illumina Cambridge will likewise cooperate in requesting appropriate
18   redactions are made by the court. (Karakulak Decl. 1f1126-29),
19         In Denmark, the public has a general right of accessto court files. Hearings in Danish
20   courtswill also generally be open to the public. However, at the parties' request, a Danish
21   court can agree to handle a case in camera and conduct hearings in camera. Under the in
22   camera procedure, only the partiesthemselves may have access to the submitted evidence and
23   briefs and only the parties can attend the courthearing at which confidential information is
24   addressed. This procedure is generally invoked when it is necessary to protect confidential
25   business information, including intellectual property information. (Valetin Decl. Tf24).
26         Illumina Cambridge agrees to cooperate with BGI Europe in the Danish Action in
27
                                                      22
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                         Parte Application to Serve Subpoenas
 1   objecting to the disclosure of any confidential information of Respondents produced pursuant
 2   to the Application. Illumina Cambridge will also join a request by BGI Europe for in camera
 3   court procedures in the Danish Action. {Id ini23, 25).
 4         After the verdict, the Danish court will issue a written opinion which will be served upon
 5   the parties. To the extentthat the opinion reveals Respondents' confidential information
 6   produced through the Application, Illumina Cambridge will cooperate in requesting the Danish
 7   court to redact the appropriate portions of its written opinion. (Jd TO23, 26).
 8   VI.    CONCLUSION

 9         For these reasons, the Court should grant this Application and authorize Illumina
10   Cambridge to serve subpoenas on Complete Genomics, BGI Americas and MGI Americas.

**                                                 Respectfully submitted,
12


13                                                 ILLUMINA CAMBRIDGE LTD.


                                                   By its attorneys:
15

16                                                         /s/
                                                   Brian J. Dunne (CA Bar No. 275689)
17                                                 PIERCE BAINBRIDGE BECK PRICE &
                                                   HECHT, LLP
'^                                                 355 S. Grand Ave., 44th Floor
[^                                                 Los Angeles, CA 90071
                                                   (213) 262-9333
20                                                 bdunne@piercebainbridge.com

21                                                 Theodore J. Folkman (pro hac vice pending)
                                                   PIERCE BAINBRIDGE BECK PRICE &
22
                                                   HECHT, LLP
23                                                 One Liberty Square
                                                   Boston, MA 02109
24                                                 (617)313-7401
                                                   tfolkman@piercebainbridge.com
25

                                                   Minyao Wang (pro hac vice pending)
                                                   PIERCE BAINBRIDGE BECK PRICE &
27                                                 HECHT, LLP
                                                     23
28            :
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                  Parte Application to Serve Subpoenas
 -                                       Ill Park Ave., 45th Floor
                                         New York, NY 10172
2                                        (212)484-9866
                                         mwang@piercebainbridge.com
3
                                         Edward R. Reines (CA Bar No. 135960)
4                                        Derek C. Walter (CA Bar No. 246322)
                                         WEIL, GOTSHAL & MANGES LLP
 5
                                         201 Redwood Shores Parkway
5                                        Redwood Shores, CA 94065
                                         Telephone: (650) 802-3000
 7                                       edward.reines@weil.com
                                         derek.walter@.weil.com
 8

     Dated: September 6, 2019
 9

10

11

12

13

14

15


16

17

18

19

20

21

22

23

24

25

26

27
                                           24
28
      Illumina Cambridge Ltd.'s Memorandum of Law In Support of Ex
                       Parte Application to Serve Subpoenas
t   ft




         EXHIBIT A
 1

 2

 3

4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                                 Case No. C
11
                       Plaintiff,                                STIPULATED PROTECTIVE ORDER FOR
                                                                 LITIGATION rNVOLVING PATENTS,
12
            V.                                                   HIGHLY SENSITIVE CONFIDENTIAL
                                                                 INFORMATION AND/OR TRADE
13
                                                                 SECRETS

14                     Defendant.

15

16   I.      PURPOSES AND LIMITATIONS

17           Disclosure and discovery activity in this action are likely to involve production of confidential,

18   proprietary, or private information for which special protection from public disclosure and from use for any

19   purpose other than prosecutingthis litigation may be warranted. Accordingly, the parties hereby stipulate to
20   and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

21   Order does not confer blanket protections on all disclosures or responses to discovery and that the protection

22   it affords from public disclosure and use extends only to the limited information or items that are entitled to

23   confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in
24   Section 14.4, below, that this Stipulated Protective Order does not entitle them to file confidential
25   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

26   standards that will be applied when a party seeks permission from the court to file material under seal.

27

28
                         r\




 1   2.       DEFINITIONS


 2            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

 3   items under this Order.


4             2.2      "CONFIDENTIAL" Information or Items: information (regardless of how it is generated,

 5   stored or maintained) or tangible things that quality for protection under Federal Rule of Civil Procedure

 6   26(c).

 7            2.3      Counsel fwithout qualifier'): Outside Counsel of Record and House Counsel (as well as their

 8   support staff).

 9            [2.4     Optional: Designated House Counsel: House Counsel who seek access to "HIGHLY

10   CONFIDENTIAL - ATTORNEYS' EYES ONLY" information in this matter.]

11            2.5      Designating Party: a Party or Non-Party that designates information or items that it

12   produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL

13   - ATTORNEYS' EYES ONLY'^ [Optional-, or "HIGHLY CONFIDENTIAL - SOURCE CODE"].

14            2.6      Disclosure or Discovery Material: all items or information, regardless of the medium or

15   manner in which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

16   and tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

17            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent to the

18   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

19   in this action, (2) is not a past or current employee of a Party or of a Party's competitor, and (3) at the time

20   of retention, is not anticipated to become an employee of a Party or of a Party's competitor.

21            2.8      "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" Information or Items:

22   extremely sensitive "Confidential Information or Items," disclosure of which to another Party or Non-Party

23   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

24            [2.9     Optional: "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items:

25   extremely sensitive "Confidential Information or Items" representing computer code and associated

26   comments and revision histories, formulas, engineering specifications, or schematics that define or

27   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure of which

28
                                                                           r\




 1
     to another Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

 2
     less restrictive means.]

 3
              2.10    House Counsel: attorneys who are employees of a party to this action. House Counsel does

 4
     not include Outside Counsel of Record or any other outside counsel.

 5
              2.11    Non-Partv: any natural person, partnership, corporation, association, or other legal entity

 6   not named as a Party to this action.

 7
              2.12    Outside Counsel of Record: attorneys who are not employees of a party to this action but

 8
     are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 9
     party or are affiliated with a law firm which has appeared on behalf of that party.

10
              2.13    Party: any party to this action, including all of its officers, directors, employees, consultants,

11
     retained experts, and Outside Counsel of Record (and their support staffs).

12            2.14    Producing Partv: a Party or Non-Party that produces Disclosure or Discovery Material in

     this action.
13

14
              2.15    Professional "Vendors: persons or entities that provide litigation support services (e.g.,

15
     photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

16
     retrieving data in any form or medium) and their employees and subcontractors.

17
              2.16    Protected Material: any Disclosure or Discovery Material that is designated as

18
     "CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY." [Optional: or as

19
     "HIGHLY CONFIDENTIAL - SOURCE CODE."]

20
              2.17    Receiving Partv: a Party that receives Disclosure or Discovery Material from a Producing

21
     Party.

22   3.       SCOPE


23
              The protections conferred by this Stipulation and Order cover not only Protected Material (as

24
     defined above), but also (I) any information copied or extracted from Protected Material; (2) all copies,

25
     excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

26
     presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

27
     conferred by this Stipulation and Order do not cover the following information: (a) any information that is in

28   the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain after
 1    its disclosure to a Receiving Party as a result ofpublication not involving a violation ofthis Order, including
 2    becoming part ofthepublic record through trial or otherwise; and (b) any information known to the
 3    Receiving Party prior to the disclosure or obtained by theReceiving P^ty after the disclosure from a source
 4    who obtained the information lawfully and under no obligation of confidentiality to the Designating Party.
 ^    Any use of Protected Material at trial shall be governed by a separate agreement or order.
 g    4.       DURATION
 ^             Even after final disposition ofthis litigation, the confidentiality obligations imposed by this Order
 g    shall remain in effect until aDesignating Party agrees otherwise in writing or acourt order otherwise
 g    directs. Final disposition shall be deemed to be the later of (1) dismissal ofall claims and defenses in this
jQ action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion ofall
j^    appeals, rehearings, remands, trials, or reviews ofthis action, including the time limits for filing any motions
j2    or applications for extension oftime pursuant to applicable law.
      5.       DESIGNATING PROTECTED MATERIAL
13
               5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
14
      Party that designates information or items for protection under this Order must take care to limit any such
15
      designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
16
      do so, the Designating Party must designate for protection only those parts of material, documents, items, or
17
      oral or written communications that qualify - so that other portions of the material, documents, items, or

      communicationsfor which protection is not warranted are not swept unjustifiably within the ambit of this
19
      Order.
20
               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
21
      clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
22
      retard the case development process or to impose unnecessary expenses and burdens on other parties)
23
      expose the Designating Party to sanctions.
24
               If it comes to a Designating Party's attention that information or items that it designated for
25
      protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
26
      that Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.
27
               5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g..
28
     second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

             Material that qualifies for protection under this Order must be clearly so designated before the
 2

     material is disclosed or produced.
 3
             Designation in conformity with this Order requires:
 4
                      (a) for information in documentary form (e.g., paper or electronic documents, but excluding
 5
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
 6
     "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional, or
 7
     "HIGHLY CONFIDENTIAL - SOURCE CODE"] to each page that contains protected material. If only a
 8
     portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly
 9
     identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
10
     each portion, the level of protection being asserted.
11
             A Party or Non-Party that makes original documents or materials available for inspection need not
12
     designate them for protection until after the inspecting Party has indicated which material It would like
13
     copied and produced. During the inspection and before the designation, all of the material made available
14
     for inspection shall be deemed "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY." After the
15
     inspecting Party has identified the documents It wants copied and produced, the Producing Party must
16
     determine which documents, or portions thereof, qualify for protection under this Order. Then, before
17
     producing the specified documents, the Producing Party must affix the appropriate legend
18
     ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional: or
19
     "HIGHLY CONFIDENTIAL - SOURCE CODE]) to each page that contains Protected Material. If only a
20
     portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly
21
     identify the protected portion(s) (e.g., by making appropriate markings In the margins) and must specify, for
22

     each portion, the level of protection being asserted.
23
                      (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
24
     Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding, all
25
     protected testimony and speciiy the level of protection being asserted. When it is impractical to identify
26
     separately each portion of testimony that is entitled to protection and It appears that substantial portions of
27
     the testimony may qualify for protection, the Designating Party may invoke on the record (before the
28
 1    deposition, hearing, or other proceeding is concluded) a right to have upto 21 days to identify thespecific
 2    portions of thetestimony as to which protection issought and to specify the level of protection being
 3    asserted. Only those portions of the testimony that are appropriately designated for protection within the21
 4    days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

 5    Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, thatthe

 5    entire transcript shall be treated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL ~ ATTORNEYS'
 y    EYES ONLY."

 g            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

 9    proceeding to include Protected Material so that the other parties can ensure that only authorized individuals

jQ    who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A) are present at those

11    proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its designation

,2    as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY."
13            Transcripts containing Protected Material shall have an obvious legend on the title page that the
j4    transcript contains Protected Material, and thetitle page shall be followed by a list of all pages (including
15    line numbers as appropriate) thathave been designated as Protected Material andthe level of protection

I^    being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

j<7   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall
Ig    betreated during thatperiod as if it had been designated "HIGHLY CONFIDENTIAL - ATTORNEYS'
j9    EYES ONLY" in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall
2Q    betreated only as actually designated.
21                    (c) for information produced in some form other than documentary and for any other

22    tangible items, that the Producing Party affix in a prominent place on the exteriorof the containeror
23    containers in which the information or item is stored the legend "CONFIDENTIAL" or "HIGHLY
24    CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional: or "HIGHLY CONFIDENTIAL - SOURCE
23    CODE"]. If only a portion or portions of the information or item warrant protection, the Producing Party, to
2g    the extent practicable, shall identify the protected portion(s) and specify the level of protection being

27    asserted.

2g            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
 1   qualified information or items does not, standing alone, waive the Designating Party's right to secure

 2   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party
 2   must make reasonable efforts toassure that the material istreated in accordance with the provisions ofthis
4    Order.

 5   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 ^            6.1     Timing of Challenges. Any Party orNon-Party may challenge a designation of
 q   confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality designation is

 g   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
 g   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality
IQ   designation by electing notto mount a challenge promptly after the original designation is disclosed.

11            6.2     Meet and Confer. The Challenging Party shall initiate thedispute resolution process by

j2   providing written notice ofeach designation it ischallenging and describing the basis for each challenge. To
j2   avoid ambiguity as to whether a challenge has been made, the written notice must recite that the challenge to
     confidentiality is being made in accordance with this specific paragraph of the Protective Order. The parties

     shall attempt to resolve each challenge in good faith and must begin the process by conferring directly (in

I^   voice to voice dialogue; other forms ofcommunication are not sufficient) within 14 days ofthe date of
Ij   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the
1g   confidentiality designation was not proper and must give the Designating Party an opportunity to review the
IQ   designated material, to reconsider the circumstances, and, if no change in designation isoffered, toexplain
2Q   the basis forthe chosen designation. A Challenging Party may proceed to the next stage of the challenge

2]   process only if it has engaged in this meet and confer process first or establishes that the Designating Party

22   is unwilling to participate in the meet and confer process in a timely manner.
23            6.3     Judicial Intervention. Ifthe Parties cannot resolve a challenge without court intervention,
24   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and in
25   compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

25   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

27

28
      whichever is earlier.^ Each such motion mustbe accompanied by a competent declaration affirming that the

2     movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure by
2     the Designating Party to make such a motion including the required declaration within 21 days (or 14 days,
4     if applicable) shall automatically waive the confidentiality designation for each challenged designation. In
 5    addition, the Challenging Party may file a motion challenging a confidentiality designation at any time if
 ^    there isgood cause for doing so, including a challenge to the designation of a deposition transcript orany
 <7   portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent
 g    declaration affirming that the movant has complied with the meet and confer requirements imposed by the
 9    preceding paragraph.

1Q             The burden of persuasion in any such challenge proceeding shall be onthe Designating Party.
Ij    Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

12    expenses and burdens on other parties) may expose the Challenging Party tosanctions. Unless the
j2    Designating Party has waived the confidentiality designation by failing tofile a motion to retain
14    confidentiality as described above, all parties shall continue to afford the material in question the level of
15    protection to which it isentitled under the Producing Party's designation until the court rules onthe
      challenge.

17    7.       ACCESS TO AND USE OF PROTECTED MATERIAL

               7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

I^    produced by another Party or by aNon-Party inconnection with this case only for prosecuting, defending,

20    or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of
2]    persons and under the conditions described in this Order. When thelitigation has been terminated, a
22    Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
23             Protected Material must be stored and maintained by a Receiving Party at a location and ina secure
24    manner^ that ensures that access is limited to the persons authorized under this Order.
25

26    ' Alternative: It may be appropriate in certain circumstances for the parties to agree toshift the burden tomove onthe Challenging
      Party after a certain number ol" challenges are made to avoid an abuse of the process.The burdenof persuasion would remain on the
27    DesignatingParty.
      ^ (t may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected Material in
28    password-protected form.
             7.2     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise ordered by the

 2
     court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

 3
     item designated "CONFIDENTIAL" only to:

 4
                     (a) the Receiving Party's Outside Counsel of Record in this action, as well as employees of

 5
     said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 6
     litigation and who have signed the "Acknowledgment and Agreement to Be Bound" that is attached hereto

 7
     as Exhibit A;


 8
                     (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 9
     to whom disclosure is reasonably necessary for this litigation and who have signed the "Acknowledgment

10
     and Agreement to Be Bound" (Exhibit A);

11
                     (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

12
     reasonably necessary for this litigation and who have signed the "Acknowledgment and Agreement to Be

13
     Bound" (Exhibit A);

14
                     (d) the court and its personnel;

15                   (e) court reporters and their staff, professional jury or trial consultants, and Professional

16
     Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

17
     "Acknowledgment and Agreement to Be Bound" (Exhibit A);

18
                     (f) during their depositions, witnesses in the action to whom disclosure is reasonably

19
     necessary and who have signed the "Acknowledgment and Agreement to Be Bound" (Ejdiibit A), unless

20
     otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

21
     testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

22
     reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

23
                     (g) the author or recipient of a document containing the information or a custodian or other

24
     person who otherwise possessed or knew the information.

25
             7.3     Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional-.

26   and "HIGHLY CONFIDENTIAL - SOURCE CODE"] Information or Items. Unless otherwise ordered by

27
     the court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

28
     or item designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional: or "HIGHLY
 1     CONFIDENTIAL - SOURCE CODE"] only to:

 2                         (a) the Receiving Party's Outside Counsel ofRecord in this action, as well asemployees of
 3     said Outside Counsel of Record to whom it is reasonably necessary to disclose the information forthis
 4     litigation and who have signed the "Acknowledgment and Agreement to Be Bound" that isattached hereto
 5     as Exhibit A;

 ^                         [(b) Optional as deemed appropriate in case-specific circumstances: Designated House
 1     Counsel ofthe Receiving Party^ (1) who has no involvement in competitive decision-making, (2) to whom
 g     disclosure is reasonably necessary for this litigation, (3) who has signed the "Acknowledgment and
 g     Agreement to Be Bound" (Exhibit A), and (4) as to whom the procedures setforth in paragraph 7.4(a)(1),
jQ     below, have been followed];"*
11                         (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
12     litigation, (2) who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A), and (3) as
13     to whom theprocedures setforth in paragraph 7.4(a)(2), below, have been followed];
14                         (d) the court and its personnel;

j5                         (e) court reporters and their staff, professional jury or trial consultants,^ and Professional
Ig     Vendors towhom disclosure is reasonably necessary for this litigation and who have signed the
jq     "Acknowledgment and Agreement to BeBound" (Exhibit A); and
Ig                         (f)the author or recipient of a document containing the information or a custodian or other
19     person who otherwise possessed or knew the information.

20

21

22

23     ^It may be appropriate under certain circumstances to limit the number ofDesignated Mouse Counsel who may access "HIGHLY
       CONFIDENTIAL —ATTORNEYS' BYIiS ONT.Y" information under this provision.

       * This Order contemplates that DesignatedHouse Counsel shall not have access to any information or items designated"HIGHLY
       CONFIDENTIAL - SOURCE CODE." It may also be appropriate under certain circumstances to limit how Designated House
25     Counsel may access "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information. Forexample, Designated House
       Counsel may be limited to viewing "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" information only if it is filed
25     with the court under seal, or in the presenceof OutsideCounselof Record at their offices.
       ^Alternative: The parties maywishto allowdisclosure of information not only to professional jury or trial consultants, but alsoto
27     mock jurors, to further trial preparation. In thatsituation, theparties may wish to draft a simplified, precisely tailored Undertaking
       for mock jurors to sign.
28 "
 1
              7.4 Procedures for Approving or Objecting to Disclosure of "HIGHLY CONFIDENTIAL -

 2
     ATTORNEYS' EYES ONLY" Wptional: or "HIGHLY CONFIDENTIAL - SOURCE CODE"]

 3
     Information or Items to Designated House Counsel^ or Experts.^

4                        (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

 5
     Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

 6
     designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" pursuant to paragraph 7.3(b) first

 7
     must make a written request to the Designating Party that (1) sets forth the full name of the Designated

 8
     House Counsel and the city and state of his or her residence, and (2) describes the Designated House

 9   Counsel's current and reasonably foreseeable future primary job duties and responsibilities in sufficient

10
     detail to determine if House Counsel is involved, or may become involved, in any competitive decision-

11
     making.^

12
                         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

13
     Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

14   been designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" {Optional: or "HIGHLY

15
     CONFIDENTIAL - SOURCE CODE"] pursuant to paragraph 7.3(c) first must make a written request to the

16
     Designating Party that (1) identifies the general categories of "HIGHLY CONFIDENTIAL -

17
     ATTORNEYS' EYES ONLY" [Optional, or "HIGHLY CONFIDENTIAL - SOURCE CODE"]

18
     information that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name

19
     of the Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert's

20
     current resume, (4) identifies the Expert's current employer(s), (5) identifies each person or entity from

21
     whom the Expert has received compensation or funding for work in his or her areas of expertise or to whom

22

23
      Alternative: The parties may exchange names of a certain number of Designated House Counsel instead of following this
24   procedure.
     ' Alternative: "CONFIDI-^ITIAL" or "HIGHLY CONFIDENTIAL - AITORNEYS' EYES ONLY" information or items may be
25   disclosed to an Expert without disclosure of the identity of the Expert as long as the Expert is not a current olTlcer, director, or
     employee of a competitor of a Party or anticipated to become one.
26   * It may be appropriatein certain circumstances to require any DesignatedHouse Counsel who receives"HKiHLY
     CONFIDENTIAL - ATTORNEYS' EYESONLY" information pursuant to this Order to discloseany relevantchanges injob duties
27   or responsibilities prior to final disposition of the litigationto allow the Designating Party to evaluate any lalcr-arisingcompetitive
     decision-making responsibilities.
28
     the expert has provided professional services, including in connection with a litigation, at any time during

 2
     the preceding five years,^ and (6) identifies (by name and numberof the case, filing date, and location of

 3
     court) any litigation in connection with which the Expert has offered expert testimony, including through a

 4
     declaration, report, or testimony at a deposition or trial, during the preceding five years.

 5
                         (b) A Party that makes a request and provides the information specified in the preceding

 6   respective paragraphs may disclose the subject Protected Material to the identified Designated House

 7
     Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

 8
     from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 9
                         (c) A Party that receives a timely written objection must meet and confer with the

10
     Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

11
     seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

12
     Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

13
     compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such

14
     motion must describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

15
     Designated House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure

16
     would entail, and suggest any additional means that could be used to reduce that risk. In addition, any such

17
     motion must be accompanied by a competent declaration describing the parties' efforts to resolve the matter

18
     by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

19
     reasons advanced by the Designating Party for its refusal to approve the disclosure.

20
               In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

21
     shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

22
     proposed) outweighs the Receiving Party's need to disclose the Protected Material to its Designated House

23
     Counsel or Expert.

24

25
     ' If the Expert believesany of this information is subject lo a confidentiality obligation to a third-party, then the Expert should
26   provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
     seeking to disclose to the Expert shall be available to meet and confcr with the Designating Party regarding any such engagement.
27     It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to the termination
     of the litigation that could foresccably result in an improper use of the Designating Party's "HIGHLY CONl-IDENTTAL —
28   AITORNEYS' EYES ONLY" inlbrmation.
     8.          PROSECUTION BAR [Optional]

                 Absent written consent from the Producing Party, any individual who receives access to "HIGHLY
 2
     CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional, or "HIGHLY CONFIDENTIAL - SOURCE
 3
     CODE"] information shall not be involved in the prosecution of patents or patent applications relating to
 4
     [insert subject matter of the invention and of highly confidential technical information to be produced],
 5
     including without limitation the patents asserted in this action and any patent or application claiming priority
 6
     to or otherwise related to the patents asserted in this action, before any foreign or domestic agency,
 7
     including the United States Patent andTrademark Office ('^he Patent Office")." For purposes of this
 8
     paragraph, "prosecution" includes directly or indirectly drafting, amending, advising, or otherwise affecting
 9
     the scope or maintenance of patent claims.'^ To avoid any doubt, "prosecution" as used in this paragraph
10
     does not include representing a party challenging a patent before a domestic or foreign agency (including,
11
     but not limited to, a reissue protest, exparte reexamination or inter partes reexamination). This Prosecution
12
     Bar shall begin when access to "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional, or
13
     "HIGHLY CONFIDENTIAL - SOURCE CODE"] information is first received by the affected individual
14
     and shall endtwo (2) years after final termination of this action.*^
15
     9.          SOURCE CODE [Optional]
16
                           (a)       To the extent production of source code becomes necessary in this case, a
17
     Producing Party may designate source code as "HIGHLY CONFIDENTIAL - SOURCE CODE" if it
18
     comprises or includes confidential, proprietary or trade secret source code.
19
                           (b)       Protected Material designated as "HIGHLY CONFIDENTIAL - SOURCE CODE"
20
     shall be subject to all of the protections afforded to "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
21
     ONLY" information [Optional, including the Prosecution Bar set forth in Paragraph 8], and may be
22
     disclosed only to the individuals to whom "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY"
23

24
     '' II may be appropriateunder certain circumstances to require Outside and House Counselwho receive accessto "HIGHLY
     CONFIDENTIAL - ATTORNEYS' EYES ONLY" information to implement an "Ethical Wall."
25
          Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
26     Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who receive access to another party's
     "HIGHLY CONRDENTIAL - ATTORNEYS' BYES ONLY" technical or source code information pursuant to this Order, such as
27   under circumstances where one or more parties is not expected to producc "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
     ONLY" information that is technical in nature or "HIGHLY CONFIDENTIAL - SOURCE CODE" information.
28
     information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with the exception of Designated

 2
     House Counsel.'"'

 3
                        (c)       Any source code produced in discovery shall be made available for inspection, in a

 4
     format allowing it to be reasonably reviewed and searched, during normal business hours or at other

 5
     mutually agreeable times, at an office of the Producing Party's counsel or another mutually agreed upon

 6
     location.'^ Thesource code shall be made available for inspection on a secured computer in a secured room

 7
     without Internet access or network access to other computers, and the Receiving Party shall not copy,

 8
     remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

 9
     device. The Producing Party may visually monitor the activities of the Receiving Party's representatives

10
     during any source code review, but only to ensure that there is no unauthorized recording, copying, or

11
     transmission of the source code.'^

12
                        (d)       The Receiving Party may request paper copies of limited portions of source code

13
     that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

14
     or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

15
     other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide

16
     all such source code in paper form including bates numbers and the label "HIGHLY CONFIDENTIAL -

17
     SOURCE CODE." The Producing Party may challenge the amount of source code requested in hard copy

18
     form pursuant to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

19
     Producing Party is the "Challenging Party" and the Receiving Party is the "Designating Party" for purposes

20
     of dispute resolution.

21
                        (e)       The Receiving Party shall maintain a record of any individual who has inspected

22
     any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

23

24     It may be appropri^ under certain circumstances to allow House Counsel access to derivative materials including "HIGHLY
     CONFIDENTIAL - SOURCE CODE" information, such as exhibits to motions or expert reports,
25      Alternative: Any source code produced in discovery shall be made available for inspectionin a format throughwhich it could be
     reasonablyreviewedand searched during normal business hoursor other mutually agreeabletimes at a locationthat is reasonably
26   convenientfor the Receiving Party and any experts to whom the source codc may be disclosed. This altemative may be appropriate
     if the ProducingParty and/or its counsel are located in a differentjurisdiction than counsel and/or experts for the ReceivingParty.
27     It may be appropriate under certain circumstances to require the Receiving Party to keep a paper log indicating the names of any
     individuals inspectingthe sotircecode and dates and times of inspection, and the names of any individuals to whom paper copies of
28   portions of source codc arc provided.
 1   copies ofany printed portions ofthe source code in a secured, locked area. The Receiving Party shall not
 2   create any electronic orother images ofthe paper copies and shall not convert any ofthe information
 2   contained in the paper copies into any electronic format. The Receiving Party shall only make additional
 4   paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, orother papers
 5   (including a testifying expert's expert report), (2) necessary for deposition, or (3) otherwise necessary for
 g   the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing
 7   Party at theend of each day and must not be given to or left with a court reporter or any other unauthorized
 g   individual."
 9   10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
               LITIGATION
10
                        If a Party is served with a subpoena or a court order issued in other litigation that compels
11
     disclosure of any information or items designated in this action as "CONFIDENTIAL" or "HIGHLY
12
     CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional: or "HIGHLY CONFIDENTIAL - SOURCE
13
     CODE"] that Party must:
14
                        (a) promptly notify in writing the Designating Party. Such notification shall include a copy
15
     of the subpoena or court order;
16
                        (b) promptly notify in writing the party who caused the subpoena or order to issue in the
17
     other litigation that some or all of the material covered by the subpoena or order is subject to this Protective
18
     Order. Such notification shall include a copy of this Stipulated Protective Order; and
19
                        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
20
     Designating Party whose Protected Material may be affected.'^
21
                         If the Designating Party timely seeks a protective order, the Party served with the subpoena
22
     or court order shall not produce any information designated in this action as "CONFIDENTIAL" or
23
     "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" [Optional: or "HIGHLY CONFIDENTIAL
24

25
     " The nature of the source code at issue in a particularcase maywarrant additional protectionsor restrictions. For example, it may
26   be appropriate under certain circumstances torequire the Rccciving Party toprovide notice tothe Producing Party before including
     'I IIGIILV CONFIDENTIAL - SOURCK CODtv" information in a court tiling, pleading, or expert report.
97
      The purpose of imposingtheseduties is to alert the interestedparties to the existence of this ProtectiveOrder and to afford the
     DesignatingParty in this case an opportunityto try to protectits confidentiality interests in the court from which the subpoenaor
28   order issued.
 1
     —SOURCE CODE"] before a determination by the court from which the subpoena or order issued, unless

2
     the Party has obtained the Designating Party's permission. The Designating Party shall bear the burden and

 3
     expense of seeking protection in that court of its confidential material —and nothing in these provisions

4
     should be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

     directive from another court.
 5

 6   11.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
             LITIGATION
 7
                      (a)      The terms of this Order are applicable to information produced by aNon-Party in
 8
     this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
 9
     ONLY" {Optional: or "HIGHLY CONFIDENTIAL - SOURCE CODE"]. Such information produced by
10
     Non-Parties in connection with this litigation is protected by the remedies and relief provided by this Order.
il
     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
12
     protections.
13
                      (b)      In the event that a Party is required, by a valid discovery request, to produce a Non-
14
     Party's confidential information in its possession, and the Party Is subject to an agreement with the Non-
15
     Party not to produce the Non-Party's confidential information, then the Party shall;
16
                            1. promptly notify in writing the Requesting Party and the Non-Party that some or all
17
     of the information requested is subject to a confidentiality agreement with a Non-Party;
18
                            2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
19
     this litigation, the relevant discovery request(s), and a reasonably specific description of the information
20
     requested; and
21
                            3. make the information requested available for inspection by the Non-Party.
22
                      (c)       If the Non-Party fails to object or seek a protective order from this court within 14
23
     days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
24
     Party's confidential information responsive to the discovery request. If the Non-Party timely seeks a
25
     protective order, the Receiving Party shall not produce any information in its possession or control that is
26

27

28
 1
     subject to theconfidentiality agreement with the Non-Party before a determination by thecourt.'^ Absent a

 2
     court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

     court of its Protected Material.
 3

 4   12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL


 5
                         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 6   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 7   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

 9
     the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

10
     request such person or persons to execute the "Acknowledgment and Agreement to Be Bound" that is

     attached hereto as Exhibit A.
11

12   13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
               MATERIAL
13
                         When a Producing Party gives notice to Receiving Parties that certain inadvertently
14
     produced material is subject to a claim of privilege or other protection, the obligations of the Receiving
15
     Parties are thoseset forth in Federal Rule of Civil Procedure 26(b)(5)(B).^° This provision is not intended to
16
     modify whatever procedure may be established in an e-discovery order that provides for production without
17
     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
18
     agreement on the effect of disclosure of a communication or information covered by the attorney-client
19
     privilege or work product protection, the parties may incorporate their agreement in the stipulated protective
20
     order submitted to the court.

21

22

       The purpose ofthis provision is to alert the interested parties to the existence ofconfidentiality rights of aNon-Party and to afford
23
     the Non-Party an opportunity to protect its confidentiality interests in this court.

24     Alternative: TTie parties may agree that the recipient of an inadvertent production may not "sequester" or in any way use the
     documcnt(s) pendingresolutionof a challenge to the claim of privilegeor other protection to the extent it would be otherwise
     allowed by Federal Rule of Civil Procedure 26(b)(5)(B) as amended in 2006. This could include a restriction against "presenting"
25   the document(s) to the court to challenge the privilege claim as may otherwise be allowed under Rule 26(b)(5)(B) subject to ethical
     obligations.
26
     An alternate provision could state: "If infoimation is produced in discovery that is subject to a claim of privilege or of protection as
     trial-preparation material,the party making the claim may notify any party that receivedthe information of the claim and the basis
27   for it. After being notified, a party must promptly return or destroy the specified information and any copies it has and may not
     sequester, use or disclose the information until the claim is resolved. This includes a restriction against presenting the information to
28   the court for a determination of the claim."
     14.     MISCELLANEOUS
 1
             14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
 2
     modification by the court in the future.
 3
             14.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
 4
     Party waives any right it otherwise would have to object to disclosing or producing any information or item
 5
     on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to
 6
     object on any ground to use in evidence of any of the material covered by this Protective Order.
 7
             [14.3 Optional: Export Control. Disclosure of Protected Material shall be subject to all applicable
 8
     laws and regulations relating to the export of technical data contained in such Protected Material, including
 9
     the release of such technical data to foreign persons or nationals in the United States or elsewhere. The
10
     Producing Party shall be responsible for identil^ing any such controlled technical data, and the Receiving
11
     Party shall take measures necessary to ensure compliance.]
12
             14.4     Filing Protected Material. Without written permission from the Designating Party or a court
13
     order secured after appropriate notice to all interested persons, a Party may not file in the public record in
14
     this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply
15
     with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order
16
     authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a
17
     sealing order will issue only upon a request establishing that the Protected Material at issue Is privileged,
18
     protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request
19
     to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
20
     Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)
21
     unless otherwise instructed by the court.
22
     15.     FINAL DISPOSITION
23
                      Within 60 days after the final disposition of this action, as defined in paragraph 4, each
24
     Receiving Party must return all Protected Material to the Producing Party or destroy such material. As used
25
     in this subdivision, "all Protected Material" includes all copies, abstracts, compilations, summaries, and any
26
     other format reproducing or capturing any of the Protected Material. Whether the Protected Material is
27
     returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and. If
28
       not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

 2     category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

 3     the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
 4     reproducing or capturing any of the Protected Material. Notwithstanding this provision. Counsel are entitled

 5     to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

 g     memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 <7    consultant and expert workproduct, even if such materials contain Protected Material. Any such archival

 g     copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 g     Section 4 (DURATION).

10             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


       DATED:
12                                                        Attorneys for Plaintiff

13 „
       DATED:
^^                                                        Attorneys for Defendant
15     PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
       DATED:
17
                                                          [Name of Judge]
                                                          United States District/Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
 1                                                      EXHIBIT A


 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


 3                    T,                                       [print or type full name], of

 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

 5
     the Stipulated Protective Order that was issued by the United States District Court for the Northern District

 6
     of California on [date] in the case of                [insert formal name of the case and the number and

 7
     initials assigned to it by the courtj. I agree to comply with andto be bound by all the terms of this

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment inthe nature of contempt. I solemnly promise thatI will notdisclose in any

10
     manner any information or item that is subject to thisStipulated Protective Order to any person or entity

11   except in strict compliance with the provisions of this Order.

12                    I further agree to submit to the jurisdiction of the United States District Court for the

13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

14
     even if such enforcement proceedings occur after termination of this action.

15                   I hereby appoint                                     [print or type full name] of

16                                                      [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

     Date;
20

21   City and State where sworn and signed:

22   Printed name:
                     [printed name]
23
     Signature:
24                   [signature]

25

26

27

28
